FOSTER, Circuit Judge.
This is a suit by an administrator to recover on a policy of war risk insurance. The only error assigned is to the direction of a verdict for defendant.
The policy lapsed for nonpayment of premiums on September 1, 1919, and the insured died on April 1, 1928. No claim was made on the policy until after his death. Appellant seeks recovery on the ground that the policy matured by reason of the permanent and total disability of the insured occurring while the policy was kept in force by the payment of premiums. There was evidence tending to show that when the insured was discharged from the army he was in good health. Shortly thereafter he became afflicted with arthritis, which considerably reduced his physical activities and no-doubt impaired his ability to perform manual labor. lie obtained medical treatment for his affliction without obtaining relief and his physical condition became worse. Flowever, he was the owner of a large plantation in Mississippi and a man of means and education. While he gave his power of attorney to one of his relatives to manage his affairs, for some time after returning from the army, he also participated actively to some extent in the management of his plantation. Considering all the evidence in the light most favorable to appellant, there was not enough to support the conclusion that the insured became totally and permanently disabled while the policy was in force.
We agree with the conclusion of the District Court. It was not error to direct a verdict for the government. Lumbra v. U. S., 290 U.S. 551, 54 S.Ct. 272, 78 L.Ed. 492; U. S. v. Spaulding, 293 U.S. 498, 55 S.Ct. 273, 79 L.Ed. 617; Miller v. U. S., 294 U.S. 435, 55 S.Ct. 440, 79 L.Ed. 977.
The record presents no reversible error.
Affirmed.